Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Orange County (DeRosa, J.), imposed June 18, 1999, under Indictment No. 99-00006, upon his convictions of aggravated criminal contempt in the first degree, criminal contempt in the first degree, and resisting arrest, upon his plea of guilty, the sentence being indeterminate terms of lVs-J years imprisonment upon the convictions of aggravated criminal *502contempt in the first degree and criminal contempt in the first degree, and time served upon his conviction of resisting arrest.
Ordered that the sentence is affirmed.
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80, 83). Mangano, P. J., O’Brien, Thompson, Krausman and Feuerstein, JJ., concur.